Citation Nr: 0417109	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-04 360	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a lung disability, 
claimed as a spot on the lung.

3.  Entitlement to an increased rating for a left knee 
disability, currently rated 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

5.  Entitlement to an increased rating for degenerative 
changes, first metatarsophalangeal joint, status post right 
foot injury, currently rated 10 percent.

6.  Entitlement to an increased (compensable) rating for 
spur, Achilles tendon, right ankle.




REPRESENTATION

Appellant represented by:	Morgan G. Adams, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran served in the Army Reserve and had active duty 
for training from February 1964 to July 1964 and active duty 
from February 1997 to November 1997.  

The RO, in a July 1999 decision, granted service connection 
for bilateral hearing loss, and service connection for 
degenerative changes of the right foot, assigning each a 
noncompensable rating.  In that same decision, the RO denied 
service connection for a left lung spot and for arthritis of 
the back.  It also denied an increased rating for a left knee 
disorder.  The veteran filed a timely notice of disagreement 
pertaining to the ratings assigned and the denial of his 
service connection claims.  He was issued a statement of the 
case in July 2000.  The RO received the veteran's substantive 
appeal in October 2000.  In November 2000, the RO informed 
the veteran that his substantive appeal was not timely filed 
and that his appeal was closed.  He was given notice of his 
procedural and appellate rights regarding the timeliness of 
his substantive appeal.  He did not appeal.

In June 2001, the veteran filed a claim of service connection 
for a spot on the lung and for increased ratings for his 
service-connected right foot disability, left knee disability 
and hearing loss.  He requested reconsideration under the 
Veterans Claims Assistance Act (VCAA).

In September 2001, the RO notified that veteran that they 
were going to again review his claims concerning the left 
knee, low back, spot on the lung, right foot and hearing loss 
due to the enactment of the VCAA.

The current appeal arises by way of a January 2002 rating 
decision.  In that decision, the RO denied an increased 
rating for the service-connected left knee disorder, rated 10 
percent disabling and granted an increased rating to 10 
percent for degenerative changes, first metatarsophalangeal 
joint, status post right foot injury.  The veteran perfected 
timely appeals for higher ratings for both service-connected 
disorders.  

The current appeal also arises from a July 2002 rating 
decision which denied service connection for a low back 
disability and for a lung disability, and denied a 
compensable rating for bilateral hearing loss.  The appeal 
further arises from a January 2003 RO rating decision which 
granted service connection for spur, Achilles tendon, right 
ankle and assigned a noncompensable rating.  The veteran 
appeals for a compensable rating.

In September 2003, the Board remanded the claims to the RO 
for the purpose of scheduling the veteran for a Travel Board 
hearing.  The veteran testified before the undersigned 
Veterans Law Judge in November 2003.

During the November 2003 Travel Board hearing, the veteran 
raised a claim of service connection for tinnitus, and for an 
earlier effective date for the 10 percent rating for the 
service-connected right foot disability.  These issues have 
not been developed or adjudicated for appellate review.  
Consequently, the Board does not have jurisdiction over them.  
The Board therefore refers these issues to the RO for 
appropriate actions.

The claims for increased ratings for a left knee disability, 
a right ankle disability, a right foot disability and for 
bilateral hearing loss will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  The 
remaining issues of service connection for a low back 
disability and for a lung disability will be discussed below.


FINDINGS OF FACT

1.  The evidence of record establishes that the veteran's low 
back disability is related to the service-connected left knee 
and/or right foot disability.

2.  The evidence does not show that the veteran has a current 
lung disability.


CONCLUSIONS OF LAW

1.  A low back disability was proximately caused by the 
service-connected left knee and/or right foot disability.  38 
C.F.R. § 3.310 (2003).

2.  A lung disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) the Court 
held that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

The veteran and his representative have been provided with a 
copy of the appealed July 2002 rating decision, and a 
February 2003 statement of the case (SOC) that discussed the 
pertinent evidence, and the laws and regulations related to 
claims of service connection to be addressed in this 
decision.  Moreover, these documents essentially notified 
them of the evidence needed by the veteran to prevail on his 
claims.  

In addition, in September 2001 and September 2003 letters, 
the RO notified the veteran of the evidence needed to 
substantiate his claims, and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini, supra.  In September 
2001, the veteran was told that he needed evidence showing an 
injury in service, or that a disease was made worse during 
service, or an event in service caused injury or disease.  
The RO related that the veteran also needed to submit 
evidence of a current disability.  The RO stated that this 
could be shown by medical evidence.  Lastly he was told that 
in order to substantiate his claim of service connection he 
needed to submit or identify evidence of a relationship 
between his current disability and an injury, disease, or 
event in service.  He was informed that medical records or 
medical opinions usually showed this type of evidence.  He 
was told that service connection could also be awarded on a 
presumptive basis under the law, as to certain disabilities.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, as 
well as any other military service records that were 
necessary.  He was also told that VA would obtain all VA 
medical records or other records that the veteran told them 
about, including a medical opinion.  He was told to provide 
specific information concerning treatment so that VA could 
obtain records from any custodians of his records.  He was 
also informed of the evidence that had been obtained.

A September 2003 letter also notified the veteran of the type 
of evidence necessary to substantiate the claims and the 
respective duties of who was responsible for obtaining such 
evidence, and afforded him an opportunity to submit evidence 
in support of his claim.

In light of the foregoing, the Board finds that the rating 
decision, SOC, and notice letters dated in September 2001 and 
September 2003 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice)

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This was accomplished with respect to the issues 
of service connection for a low back disability and for a 
lung disorder

In sum, the Board notes that throughout the appellate 
process, VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, lay statements, and medical reports.  
The veteran has not identified any evidence pertinent to his 
claim which is not already of record, and there are no 
additional records to obtain.  Moreover, the veteran has been 
informed of the type of evidence necessary to substantiate 
his claims, as well as the respective responsibilities 
incumbent upon him and VA as it pertains to his claims.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Service Connection for a Low Back Disability

A review of the veteran's written correspondences from 2001 
to 2003 and testimony from a November 2003 Board hearing 
reveals that the veteran claims that he has a low back 
disability due to his service-connected left knee disorder.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The 
term "active military, naval, or air service" includes active 
duty, and "any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  A review of the record 
reveals that the veteran is currently service-connected for a 
left knee disorder, rated 10 percent disabling; degenerative 
changes of the first metatarsophalangeal joint, status post 
right foot injury, rated 10 percent disabling; and for spur, 
Achilles tendon, right ankle, rated noncompensable. 

The veteran underwent a VA compensation and pension spine 
examination in October 2001.  During the examination, the 
veteran reported that he had back pain and had problems 
bending and raising his legs.  He reported that he did not 
recall any injury to his back.  He related his back problems 
to his knee problems.  Low back pain was diagnosed and the 
examiner noted that x-ray studies of the lumbosacral spine 
showed disc space narrowing and degenerative changes at the 
thoracolumbar junction and L1-2 and to a lesser extent L2-3.  
The examiner opined that it was as likely as not that any 
lumbar condition was caused by his left knee arthritis.  

In October 2003, the veteran underwent a private evaluation 
concerning his back.  James L. Chappuis, M.D., F.A.C.S. and 
Rick A. Chappuis, PA-C signed the report.  The report noted 
the veteran's service-connected lower extremities disorders 
(left knee, right foot, and right ankle disorders).  The 
impressions were that the veteran had an old fracture of the 
right foot, severe degenerative arthritis of the left knee, 
and degenerative disc disease of the lumbar spine with 
possible disc herniation, secondary to his previous lower 
extremity injuries and compensation.  The report related that 
the veteran's lumbar spine disorder could be related to both 
his right knee and right foot service injuries which caused 
an altered gait.  A January 2004 addendum to the October 2003 
report states that after further review and discussion it was 
more likely than not that the veteran's injuries were 
aggravated by his military duties.

The opinions of record tend to suggest a relationship between 
the veteran's service-connected left knee and/or right foot 
disorders and his current low back disorder.  There is no 
evidence of record which tends to suggest otherwise.  Given 
the foregoing, the Board concludes that the veteran's low 
back disorder was caused by his service-connected lower 
extremities disorders (i.e. left knee disorder and right foot 
disorder).  Thus, under the circumstances in the instant 
case, service connection is warranted for a low back 
disorder.


III.  Service connection for a lung disability

The veteran claims that he has a lung disability which was 
incurred in service.  (See written correspondence from 2001-
2003 and a November 2003 Board hearing transcript).  As 
previously noted, the veteran had active duty for training 
from February 1964 to July 1964 and active duty from February 
1997 to November 1997.  The service records from 1964 
primarily show treatment for a left knee disorder.  

A June 1991 service reserve examination report shows that the 
veteran's lungs were normal.  At the time of a November 1997 
service redeployment examination the veteran underwent chest 
x-ray studies which revealed an opacity of the left apex.  It 
was suggested that he undergo a noncontrast CT to rule out 
artifact.  The November 1997 service redeployment examination 
report noted that the veteran had a negative CT scan of the 
chest.

When treated in November 1998, the veteran reported that he 
was told that he had a spot on his lung.  Physical 
examination revealed that the lungs were clear bilaterally.  
December 1998 chest x-ray studies revealed an impression of 
no acute process.  December 1998 CT scans of the thorax 
revealed an impression that there was some elevation of the 
right hemidiaphragm.  The lungs were free of any obvious 
tumor.  The radiologist stated that the spot on the veteran's 
lung was not identified.  The radiologist suggested repeat 
views of the chest and that if the questionable spot on the 
left side was still present, then he suggested a repeat of 
the scan when the scanner and the film processing equipment 
were both working.  

May 1999 chest x-ray studies revealed no acute process.  VA 
examination in June and July 1999 revealed that the lungs 
were clear with no adventitious sounds.  Chest x-ray studies 
in June 1999 revealed mild chronic lung and bony changes 
accentuated by the less than optimal degree of inspiration; 
suggestion of soft tissue mass posterior to the lower end of 
the sternum.  The radiologist stated that she felt that this 
represented simply overlap of various bony structures and 
recommended follow-up study if no previous films were 
available for comparison.  A June 1999 CT scan of the chest 
was negative.  Specifically no mass was identified.  A 
private medical report dated in July 1999 revealed that the 
veteran's lungs were unremarkable.  Examination in December 
2000 revealed the veteran's lungs were clear.  Chest x-ray 
studies were normal.  

In sum, the evidence does not show that the veteran incurred 
a lung disorder during his periods of service in 1964 and 
1997.  While a November 1997 chest x-ray study revealed an 
opacity of the left apex, no disability has been attributed 
to such diagnostic study.  In this regard, the Board notes 
that physical examinations from 1998 to 2000 reveal that the 
veteran's lungs were clear and normal.  Additionally, CT 
scans and x-ray studies from 1998 to 2000 have not confirmed 
a lung disorder.  As a comprehensive review of the record 
fails to demonstrate a current diagnosis of lung disability, 
the Board must find that there is no basis for a grant of 
service connection.  See Brammer v. Derwinski, 3 Vet.App. 223 
(1992).  

Given the foregoing, the Board determines that the 
preponderance of the evidence is against the claim of service 
connection for a lung disability; and the benefit-of-the 
doubt doctrine is inapplicable.  Consequently, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for a low back disorder is granted.

Service connection for a lung disability is denied.


REMAND

The veteran contends that his service-connected disabilities 
are more disabling than reflected in the ratings currently 
assigned.  Regarding his service-connected left knee 
disability, the record shows that he has arthritis and he 
claims that he also has instability of the knee (i.e. giving 
way of the left knee).  (See November 2003 Board hearing 
transcript).  In VAOPGCPREC 23-97, the General Counsel of VA 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 
9-98 (1998), 63 Fed. Reg. 56703 (1998), the VA General 
Counsel further explained that, to warrant a separate rating, 
the limitation of motion need not be compensable under 
Diagnostic Code 5260 or Diagnostic Code 5261; rather, such 
limited motion must at least meet the criteria for a zero- 
percent rating.  A review of the record shows that VA last 
examined the veteran in October 2001.  The examination report 
did not specifically address whether the veteran had any 
instability of the left knee.  The veteran should be 
scheduled for a VA examination for the purpose of determining 
the current severity of the service-connected left knee 
disorder.

The Board notes that the veteran last underwent a VA audio 
examination in March 2002.  He testified during a November 
2003 Board hearing that his hearing loss had worsened.  The 
veteran should be scheduled for another VA examination to 
determine the severity of his hearing loss.

The veteran is currently rated 10 percent disabling for 
degenerative changes, first metatarsophalangeal joint, status 
post right foot injury and he is also service-connected for 
right ankle spur at the Achilles tendon, rated 
noncompensable.  A review of the record fails to clearly 
identify the impairment caused by the service-connected right 
foot and right ankle disability.  The Board must avoid 
evaluating the same disability under various diagnoses.  
Additionally, both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses has to be avoided.  
See 38 C.F.R. § 4.14.  To clarify the impairment caused by 
the veteran's service-connected right foot disorder and his 
service-connected right ankle disorder, the veteran should be 
scheduled for a VA examination.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Ask the appellant to provide names, 
addresses, and approximate (beginning and 
ending) dates of all health care 
providers who have treated him for his 
service-connected left knee disability, 
right foot disability, right ankle 
disability, and hearing loss from 2001 to 
the present.  Obtain records from each 
health care provider the appellant 
identifies that are not already of 
record.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the severity of 
his service-connected degenerative 
changes, first metatarsophalangeal joint, 
status post right foot injury; his 
service-connected right ankle spur at the 
Achilles tendon; and his service-
connected left knee disorder.  Send the 
claims folder to the examiner for review.  
All necessary tests should be 
accomplished, including range of motion 
studies, and all clinical findings must 
be reported in detail.  The examiner 
should address the following:

a.  Itemize in detail all manifestations 
of the service-connected degenerative 
changes, first metatarsophalangeal joint, 
status post right foot injury; the 
service-connected right ankle spur at the 
Achilles tendon; and the service-
connected left knee disorder.  

b.  Specifically report whether the 
veteran has any subluxation or 
instability of the left knee.  If 
subluxation or instability is found 
discuss its severity.

c.  State whether the left knee, right 
foot, and/or right ankle exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected left knee, right foot 
and right ankle disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  

d.  State whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee, 
right foot, and/or right ankle is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

e.  State whether the residuals of the 
right foot injury are considered to be 
moderate, moderately severe, or severe.

3.  The RO should schedule the veteran 
for a VA audio examination to determine 
the current severity of the service-
connected bilateral hearing loss.  All 
indicated studies, including audiometric 
studies and speech recognition scores, 
should be completed.  All findings must 
be reported in detail.  The claims folder 
should be made available to the examiner 
in connection with the examination.

4.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



